         Case 1:17-cr-00146-SPW Document 45 Filed 11/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                CR 17-146-BLG-SPW


                        Plaintiff,
                                          ORDER
           vs.



 BONIFACIO MEDINA,

                        Defendant.




     Pending before the Court is the United States' Unopposed Motion to

Dismiss the Indictment Without Prejudice(Doc. 44). For good cause being

shown,

     IT IS HEREBY ORDERED that the motion to dismiss the indictment

without prejudice against defendant Bonifacio Medina is GRANTED.

     The Clerk of Court is directed to notify counsel of the making ofthis Order.

     DATED this               of November, 2020.




                                     SUSAN P. WATTERS
                                     United States District Judge
